DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 02/21/2021, with respect to the rejections of claims 1-16, 18 and 20 under 35 U.S.C. 103 as being unpatentable over Kriss et al., (Pub. No.: US 2017/0337010 A1), in view of (Cisco Guide, Cisco IoS Quality of Service Solutions Configuration Guide, Release 12.2, January 30, 2014, Chapter: Congestion Avoidance Overview, supplied by the applicant), and further in view of Furuya et al., (Pub. No.: US 2008/0022000 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 12/08/2020 has been withdrawn.  

Allowable Subject Matter
3.	Claims 1-4, 6-12, 14-16 and 21 (now 1-15) allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the amendments of the limitations in claims 1, and 9 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“a weighted random early detection (WRED) system which is configured to determine when a fill level of the buffer requires random packet dropping to avoid congestion, to determine first flows from which packets are to be dropped when random packet dropping is required, to drop packets which are not TCP-SYN or TCP-FIN packets from the first flows in accordance with a first dropping probability and to drop TCP-SYN packets of the first flows with a second dropping probability lower than the first dropping probability;”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463